EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Celia Leber on August 31, 2022.
The application has been amended as follows: 
A- Claim 8 has been canceled.
B- Claim 10, line 1, the term “claim 8” has been changed to --claim 1--
C- Claim 1 has been amended as follows;
--1 (amended). A shaving system comprising: 
a handle having a distal end and a proximal end; 
a shaving assembly mounted on the handle, the shaving assembly including an interface element configured to allow the shaving assembly to be removably mounted on the handle; 
wherein the distal end of the handle includes an appendage protruding therefrom, and the interface element includes a receiving portion in form of a hollow, central cavity configured to receive the appendage; and 
a magnetic portion configured to provide a magnetic force between the handle and shaving assembly; 
wherein the magnetic portion comprises at least one magnet disposed in a recess at an end of the appendage, and a ferrous material disposed in the hollow, central cavity of the receiving portion;
wherein the appendage is substantially stationary relative to the receiving portion during shaving; and
wherein the appendage is in the form of a cuboid having radiused edges.--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a shaving system comprising a handle and a shaving assembly connected to the handle, wherein the shaving assembly includes an interface element configured to provide a mechanical connection between the shaving assembly and the handle, wherein one end of the handle includes an appendage having a cavity for receiving a magnetic portion, and the interface element includes a receiving portion in form of a hollow, central cavity for receiving the appendage and a ferrous material, wherein the appendage is stationary relative to the receiving portion during a shaving process, and wherein the appendage is in the form of a cuboid having radiused edges.
For example, Lustiere et al. (FR 2660589), hereinafter Lustiere teaches a shaving system comprising a handle 1 and a shaving assembly 6 connected to the handle, wherein the shaving assembly includes an interface element 4 configured to provide a mechanical connection between the shaving assembly and the handle, wherein one end of the handle includes an appendage 2 having a cavity for receiving a magnetic portion 3.
However, Lustiere does not teach the interface element includes a receiving portion in form of a hollow, central cavity for receiving the appendage and a ferrous material, wherein the appendage is stationary relative to the receiving portion during a shaving process, and wherein the appendage is in the form of a cuboid having radiused edges.  The interface element 4 is a ball and thus could not receive the cup-shaped appendage 2 and the cup-shaped appendage 2 is not in form of a cuboid having radiused edges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724